 

Exhibit 10.6

..

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

This Amendment No. 1 to Stock Purchase Agreement (this "Amendment') is dated as
of March 7, 2016 by and between TNK Therapeutics, Inc., a Delaware corporation
(the "Purchaser"), and Richard P. Junghans, M.D., Ph.D., as the Stockholders'
Representative (the ''Representative").

RECITALS

WHEREAS, the Purchaser, the Representative, BDL Products, Inc., a  Delaware
corporation (the "Company"), the former stockholders of the Company (the "Former
Company Stockholders") and Sorrento Therapeutics, Inc., a Delaware corporation
("Sorrento"), are parties to that certain Stock Purchase Agreement, dated as of
August 7, 2015 (the "Purchase Agreement'), pursuant to which the Former Company
Stockholders sold, upon the terms and conditions set forth in the Purchase
Agreement, all of the issued and outstanding shares of capital stock of the
Company to the Purchaser;

WHEREAS, pursuant to Section 12.3 of the Purchase Agreement, the Purchase
Agreement may not be amended, modified, altered or supplemented except by
written agreement between the Purchaser and the Representative;

WHEREAS, the Purchase Agreement provides, among other things, that if the
Purchaser does not issue, for the principal purpose of capital-raising resulting
in gross proceeds (individually or in the aggregate) to the Purchaser of at
least $50,000,000, shares of its common stock or shares of a previously unissued
series of preferred stock (a "Financing"), prior to March 15, 2016, then
Sorrento will be obligated to issue shares of its common stock to the Former
Company Stockholders;

WHEREAS, as of the date hereof, the Purchaser does not believe that it will
complete a Financing prior to March 15, 2016; and

WHEREAS, the Purchaser and the Representative desire to amend
the  Purchase  Agreement to extend the period of time during which the Purchaser
must complete a Financing before Sorrento will be obligated to issued shares of
its common stock to the Former Company Stockholders, and to make certain other
related conforming changes to the Purchase Agreement.

Now THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and with reference to the above recitals, the parties hereby agree as
follows:

ARTICLE 1

AMENDMENTS

1.1 Amendment to Section 1.4(b) of the Purchase Agreement. The  reference  to
"April 15, 2016" in Section l.4(b) of the Purchase Agreement is hereby replaced
with "October 15, 2016".

 

--------------------------------------------------------------------------------

 

1.2 Amendment to Section l .6(a) of the Purchase Agreement. The first sentence
of Section l.6(a) of the Purchase Agreement is hereby amended and restated to
read as follows:

"In the event that a Qualified Financing has occurred and the closing of the IPO
has not occurred on or before September 15, 2016, as promptly as possible, and
in no event later than September 30, 2016 (the "Repurchase Closing"), Sorrento
shall purchase the Purchaser Stock Consideration from the Stockholders (the
"Repurchase'l"

1.3 Amendment to Section 5.14 of the Purchase Agreement. The reference to "April
30, 2016" in Section 5.14 of the Purchase Agreement is hereby replaced with
"October 30, 2016".

1.4 Amendment to Definition of "Qualified Financing" in Exhibit A to the
Purchase Agreement. The reference to "March 15, 2016" in the definition of
"Qualified Financing" included in EXHIBIT A of the Purchase Agreement is hereby
replaced with "September 15, 2016".

ARTICLE 2

GENERAL PROVISIONS

2.1 Definitions. Capitalized terms in this Amendment but not otherwise defined
in this Amendment shall have the meanings set forth in the Purchase Agreement.

2.2 Continuing Effectiveness. Except as modified by this Amendment, the Purchase
Agreement shall remain in full force and effect and no party by virtue of
entering into this Amendment is waiving any rights it has under the Purchase
Agreement, and once this Amendment is executed by the parties hereto, all
references in the Purchase Agreement to "the Agreement" or "this Agreement," as
applicable, shall refer to the Purchase Agreement as modified by this Amendment.

2.3 Successors and Assigns. The provisions of this Amendment shall apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties to this Amendment.

2.4 Governing Law. This Amendment shall be governed by and construed m
accordance with the internal laws (and not the law of conflicts) of the State of
California.

2.5 Counterparts. This Amendment may be executed in several counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties to this Amendment and
delivered to the other parties to this Amendment; it being understood that all
parties to this Amendment need not sign the same counterparts.

 

[Signature Page Follows]

 

 

 

 

2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

THE PURCHASER:

TNK THERAPEUTICS, INC.

 

 

By:

/s/ Henry Ji, Ph.D.

Name:

Henry Ji, Ph.D.

Title:

Chief Executive Officer

 

THE REPRESENTATIVE:

 

/s/ RICHARD P. JUNGHANS, M.D., Ph.D.

RICHARD P. JUNGHANS, M.D., Ph.D.

 

 